 122DECISIONS OF NATIONAL LABOR RELATIONS BOARDout of 35 come back for more than 2 seasons.The Dryer'sconstruction work is sometimes done by temporary employeeshired for the job,and otherwise by a labor force supplied byan independent contractor.The seasonal drying employees' oftheDryer could properly be included in a production andmaintenance unit because they work alongside the regularworkers and perform similar tasks,although they do notreceive the same benefits as the permanent workers.' However,we are of the opinion that their seasonal tenure of employmentisnot sufficiently regular or substantial to entitle them toparticipate in an election and, accordingly, we find themineligible to vote.9Of the Dryer's 5 permanent workers,only 1 is admittedlynot a supervisor.The other 4, who the Employer contendsare supervisors,have authority to hire and discharge whenthey have subordinates.They have such subordinates duringthe drying season and frequently when the Dryer has construc-tion contracts.Between May 4 and October 15, 1952, theysupervised construction and drying workers;thereafter, untiltheend of November 1952, they supervised maintenanceworkers.Since then there has been 1 minor construction jobwhich,at the time of the hearing,required the supervisoryservices of 2 of the individuals in question.As it appears thattheywere supervisors for most of last year, none of the 4disputed workers is eligible to vote.'0In view of the foregoing, only one of the Dryer's productionandmaintenance workers is eligible to vote. Therefore, weshall not direct an election in a unit of the Dryer's workers.PWe find that all production and maintenance employees ofProducers Rice Mill, Inc.,at its Stuttgart,Arkansas, plant,excluding all office-clerical employees, guards, professionalemployees,and all supervisors as definedin the Act,constitutea unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.[Text of Direction of Election omitted from publication.]7 Both unions agreed to the exclusion of the seasonal constrpction employees.8S. R, L. Co. of Pipestone, 96 NLRB 1148; R Appel, Inc., 95 NLRB 7.9 Ibid.10 Stokely- Van Camp, Inc., 102 NLRB 1259; Libby, McNeill & Libby, 90 NLRB 27911Cf.WarrenPaper ProductsCo, 93 NLRB 1187; J. C. Penney Company, 92 NLRB 1286WESTCHESTER DIVISION, PETROLEUM HEAT & POWER CO.,INC.1andLOCAL 456, INTERNATIONAL BROTHERHOODOF TEAMSTERS,CHAUFFEURS,WAREHOUSEMEN ANDHELPERS OF AMERICA,AFL, Petitioner. Case No. 2-RC-5433.July13, 1953DECISION AND DIRECTION OF ELECTIONUpon a petitiondulyfiled on December 16, 1952, underSection 9(c) of the NationalLaborRelationsAct, ahearing was1The Employer's name appears as amended at the hearing.106 NLRB No. 20. WESTCHESTER DIVISION, PETROLEUM HEAT & POWER CO123held before Leonard J.Lurie,hearing officer. On January 30,1953,immediately after the hearing opened,the Intervenor,Petroleum Heat & Power Workers Association,Inc., whichhadappeared specially for that purpose,moved for apostponementon the ground that its president was a necessary witness, butwould be unavailable because of illness which required from 10to 12 days of bed rest. The hearing officer,after questioningthe Intervenor's representative as to the subject matter of thetestimony to be adduced by the witness in question,ruled thatthe testimony was unnecessary and denied the motion,where-upon the Intervenor withdrew from the hearing. The Employerthen moved for a postponement.The hearing officer found theEmployer's grounds reasonable,and postponed the hearing untilFebruary 4, 1953. When the hearing resumed on that date, theIntervenor did not appear,although given timely notice,and theEmployer withdrew at the outset because its motion for a furtherpostponement was denied.The Petitioner presented its testi-mony.The Employer and the Intervenor, on February 16 and 19,1953,respectively,petitioned the Board for anewhearing. TheIntervenor alleged that it had been denied an appropriatehearing,and requested an opportunity to produce witnesses andcross-examine the Petitioner'switnesses.Before the Boardacted upon these requests,the Intervenor, onFebruary 20, 1953,procured a temporary restraining order from the United StatesDistrict Court, Southern District of New York, restraining theBoard from further action in the case.The order was vacatedon March 9, 1953.On March 20,1953,the Board remanded thecase to the Regional Director for further hearing as it desiredadditional testimony concerning certain issues. On March 25,1953,the Regional Director set the date of April 14, 1953, forfurther proceedings,but the Intervenor obtained successiveshow cause orders,one of which contained a stay.On May 4,1953,the United States Court of Appeals for the Second Circuitdenied the Intervenor's application for a stay of the Board'sproceedings pending disposition on appeal of its applicationforan injunction.The Regional Director had scheduled the resumption of thehearing for April 14, 17, and 24 and May 1 and 4, 1953.The rec-ordwas opened briefly on April 24 and May 1, 1953,but the hear-ing did not proceed until May 4,1953.On each of these dates thePetitioner'switnesseswere available.The Intervenor wasgiven timely notice on each occasion and advised of its oppor-tunity to cross-examine the Petitioner'switnesses.The Em-ployerwas present each hearing day, but the Intervenorappeared only on May 1, 1953,whenitmade special appearanceto request a postponement pending the outcome of the argumentfor a stay on May 4, 1953,inthe United States Court of Appealsfor the Second Circuit.No further testimony was offered by any of the parties. Whenthe hearing resumed on May 4, the Employer waived its rightto cross-examination,and stipulated with respect to the issuesof jurisdiction and the appropriate unit. It declined to take a 124DECISIONS OF NATIONAL LABOR RELATIONS BOARDposition regarding the contract-bar issue, submitting that fordetermination by the Board.The Intervenor now contends that it was denied its right to afair hearing under the Fifth Amendment to the Constitution oftheUnited States, Section 9 (c) (1) of the National Labor Rela-tionsAct, and Section 1006 of Title V of the AdministrativeProcedure Act. It alleges that the hearing officer improperlydenied its request for a postponement on January 30, 1953, andthat he committed error in taking the Petitioner's testimonyin the absence of the Intervenor. It therefore moved for acompletely new hearing at which it could be present when allthe testimony is offered.The hearing officer properly denied the postponement onJanuary 30, 1953. The testimony to be presented by the Inter-venor's president was not indispensable for the proper disposi-tion of theissuesin this case.' Furthermore, from the Inter-venor's own statements it appears that this witness was avail-able to testify at the reopened proceedings held on May 4,1953, pursuant to theBoard'sorder of March 20, 1953. TheIntervenor had ample opportunity and notice at the reopenedhearing to present testimony by its witnesses, and to cross-examinethe Petitioner'switnesses.We therefore find that the hearing officer's rulingsmadeat the hearing are free from prejudicial error and they arehereby affirmed. The Intervenor's motion for a new hearingis denied.Upon the entire record in this case, the Board finds:1.TheEmployer isengagedincommerce within themeaning of the Act.2.The labor organizations involved claim to representcertain employees of the Employer.3.A question affecting commerce exists concerning therepresentation of certain employees of the Employer, withinthemeaning of Section 9 (c) and Section 2 (6) and (7) of the Act. 34.The unit which the Employer and the Petitioner stipulatedwas appropriate consists of 2 tank stations under commonimmediate supervisioninTarrytown and Mount Vernon,Westchester County, New York. These 2 stations constituteone of the 5 similar divisions under common ownership andmanagement. There is some employee interchange betweenthese 2 stations but none between these stations and the otherdivisions. The division sought herein was a separate bargainingunit from 1943 until it was incorporated into the unit coveredby the contract between the Employer's predecessor and theIntervenor.The Stamford division has also been separatelyrepresented since it was certified by the Board in 1949.Pursuant to the stipulation between the Employer and thet SeeThe Sun Company of San Bernardino, California, 105 NLRB 515.SOn the second day of the hearing, on the hearing officer's motion, a contract betweenthe Employer's predecessor and the Intervenor was introduced in evidence. The contract,dated October 20, 1951, provides that it shall run for 3 years As no party at the hearingurged the contract as a bar or presented testimony in that connection, we find that thiscontract is not a bar. Cf New Jersey Brewers Association, 92 NLRB 1404. WESTERN HYWAY OIL COMPANY125Petitioner, and upon the entire record, fuel oil dispatchers,servicedispatchers, telephone order clerks, and servicemechanics employed at the Employer's Mount Vernon andTarrytown, New York, tank stations, excluding clerical andoffice employees, guards, watchmen, professional employees,and supervisors as defined in the Act, constitute a unit appro-priate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.[Text of Direction of Election omitted from publication.]WESTERN HYWAY OIL COMPANYandCHAUFFEURS, TEAM-STERS & HELPERS, LOCAL NO. 150, INTERNATIONALBROTHERHOOD OF TEAMSTERS, CHAUFFEURS, WARE-HOUSEMEN & HELPERS OF AMERICA, AFL, Petitioner.Case No. 20-RC-2238. July 13, 1953DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Natalie P.Allen, hearing officer. The hearing officer's rulings made atthehearing are free from prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3 (b) of the Act, theBoard has delegated its powers in connection with this case toa three-member panel [Members Houston, Styles, and Peter-son.Upon the entire record in this case, the Board finds:1.TheEmployerisengagedincommerce within themeaning ofthe Act.2.The labor organization involved claims to representcertain employees of the Employer.3.A question affectingcommerce existsconcerning therepresentation of employees of the Employer within themeaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks a unit of all permanent truckdriversemployed by the Employer at its West Sacramento, California,bulk oil plant, excludingseasonaldrivers and plantemployees.The Employer, relying on the alleged integration of its opera-tions, interchangeamongits employees, and collective-bar-gaining practice in that area, contends only a unit includingboth its drivers and plant employees is appropriate. TheEmployer takes no position as to the placement of the seasonaldrivers. There is no history of collective bargaining amongany of the Employer's employees.The Employer, a California corporation, is engaged in thewholesale marketing of oil products at its West Sacramentobulk plant where bulk oil products are received and stored andfrom which they are distributed. Among its facilities are atank "farm" for storing the oil products and a marine dockwhere barges tie up to unload their oilcargoes.106 NLRB No. 14.